        Case 4:19-cr-00057-BMM Document 47 Filed 12/11/19 Page 1 of 3


CASSADY A. ADAMS
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. North, Suite 300
Great Falls, MT 59401
Phone: (406) 761-7715
FAX: (406) 453-9973
E-mail: Cassady.Adams@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

            IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   CR 19-57-GF-BMM

             Plaintiff,                      EXPERT WITNESS
                                             DISCLOSURE
      vs.                                    Tiffany Smith

 JOSHUA JAMES BIRDRATTLER,

             Defendant.


I.    INTRODUCTION

      Tiffany Smith is employed at the Federal Bureau of Investigation Laboratory

as a Forensic Examiner. She has worked in this position since 2010. In this

position, she conducts serological and DNA examinations on items. Ms. Smith

received a bachelor of science in Forensic and Investigative Sciences from West

Virginia University in 2007 and a master’s degree in Biology from West Virginia
                                        1
          Case 4:19-cr-00057-BMM Document 47 Filed 12/11/19 Page 2 of 3


University in 2010. She has attended training courses pertaining to her field as a

forensic examiner. She has also provided professional training and presentations.

II.     EXPERT OPINION REGARDING SEROLOGICAL AND DNA
        EXAMINATION RESULTS

        Ms. Smith analyzed the swabs collected from the victim’s sexual assault kit

in this case and the buccal sample from the defendant. She has offered the opinions

outlined below, which are also documented in her expert report, attached as

Exhibit 2.1 The bases for her opinions includes her testing of the items, as well as

her training and experience. Ms. Smith will explain the process that she used to test

these items and how she reached her conclusions. Ms. Smith will also explain the

conclusions that she reached.

        A.     Items 1, 5, and 7 (Vaginal, Oral, and Fingernail swabs)

        Ms. Smith examined items 1 and 5 (vaginal and oral swabs from the victim)

for the presence of semen; however, none was detected.

        Ms. Smith found female DNA on items 1, 5, and 7 (vaginal, oral, and

fingernail swabs from the victim). She did not find any DNA typing results unlike

the victim on those items, and no comparisons were made to the defendant.

        B.     Item 3 (Anal swabs)

        Ms. Smith examined item 3 (anal swabs from the victim) for the presence of

semen; however, none was detected.


1
    An unredacted copy of this report has been provided to the defense in discovery.
                                           2
           Case 4:19-cr-00057-BMM Document 47 Filed 12/11/19 Page 3 of 3


       Ms. Smith found male and female DNA on item 3. She determined that there

is a likelihood ratio of 4.1 septillion that the defendant is a contributor to the DNA

on item 3. The level of support for inclusion is support for identification.

III.   CONCLUSION

       Attached to this disclosure is Ms. Smith’s curriculum vitae (Exhibit 1). Also

attached to this disclosure is Ms. Farrell’s report (Exhibit 2), which is dated August

8, 2018.

       Dated this 11th day of December, 2019.

                                               KURT G. ALME
                                               United States Attorney


                                               /s/ Cassady A. Adams
                                               CASSADY A. ADAMS
                                               Assistant U.S. Attorney




                                           3
